Order entered March 11, 2022




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-22-00137-CV

                   RUSSELL TODD THOMAS, Appellant

                                        V.

                  DEBORAH ELAINE THOMAS, Appellee

               On Appeal from the 86th Judicial District Court
                          Kaufman County, Texas
                     Trial Court Cause No. 95929-86

                                      ORDER

      We STRIKE the February 23, 2022 original clerk’s record filed in this

appeal as a corrected record was filed March 1, 2022. The corrected record,

however, was filed as a “supplemental” clerk’s record. Accordingly, we DIRECT

the Clerk of the Court to change the designation of the March 1 record from

“supplemental” to “corrected.”


                                             /s/   KEN MOLBERG
                                                   JUSTICE